SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURUTIES EXCHANGE ACT OF 1934 For the fiscal quarterly period ended March 31, 2012 Commission file number 000-53851 CommerceTel Corporation (Exact Name of Registrant as Specified in Its Charter) Nevada 26-3439095 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 58 W. Buffalo St. #200 Chandler, AZ 85225 (Address of Principal Executive Offices & Zip Code) (866) 622-4261 (Telephone Number) Dennis Becker CommerceTel Corporation 58 W. Buffalo St. #200 Chandler, AZ 85225 Telephone & Facsimile (866) 622-4261 (Name, Address and Telephone Number of Agent for Service) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to section12(g) of the Act: Common Stock, $.001par value Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox As of May 10, 2012, the registrant had 22,904,308 shares of common stock issued and outstanding. COMMERCETEL CORPORATION INDEX Page Part I Financial Information Item 1. Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statement of Stockholders’ Equity (Deficit) 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 Part II Other Information Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Removed and Reserved 36 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 37 -i- Table of Contents Part I Financial Information Item 1. Financial Statements. CommerceTel Corporation Consolidated Balance Sheets March 31, December 31, (Unaudited) (Audited) Current assets Cash $ $ Accounts receivable, net of allowance for doubtfulaccounts of $54,973 and $18,050, respectively Other current assets Total current assets Equipment, net Goodwill Intangible assets, net Other assets TOTAL ASSETS $ $ Current liabilities Accounts payable $ $ Accrued interest Accrued and deferred personnel compensation Deferred revenue - related party Deferred revenue and customer deposits Convertible notes payable, net of discount Notes payable, net of discount Cash payment obligation, net of discount Derivative liabilities Other current liabilities Earn-out payable - Total current liabilities Non-current liabilities Long term accounts payable - Earn-out payable - Total non-current liabilities - Total liabilities Stockholders' equity (deficit) Common stock, $0.001 par value; 150,000,000shares authorized; 22,904,308 and 22,754,308 sharesissued and outstanding as of March 31, 2012 andDecember 31, 2011, respectively Common stock liability - Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) ) TOTAL LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to condensed consolidated financial statements. -1- Table of Contents CommerceTel Corporation Consolidated Statements of Operations (Unaudited) Three months ended March 31, (Restated) Revenues Revenues $ $ Cost of revenues Gross margin Operating expenses General & administrative Sales & marketing Engineering, research, & development Depreciation & amortization Total operating expenses Loss from operations ) ) Other income/(expense) Interest income - Interest expense, net ) ) Change in fair market value of derivative liabilities ) ) Gain on adjustment in contingent consideration - Total other income/(expense) ) ) Loss before income taxes ) ) Income tax expense - - Net loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average number of shares during the period - basic and diluted See accompanying notes to condensed consolidated financial statements. -2- Table of Contents CommerceTel Corporation Consolidated Statements of Stockholders' Equity (Deficit) (Unaudited) Common Stock Common Stock Additional Paid-In Accumulated Total Stockholders' Equity Shares Amount Liability Capital Deficit (Deficit) Balance, December 31, 2011 $ $
